Exhibit 10.2

 

TANOX, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

2000 Non-Employee Directors’ Stock Option Plan

 

1. Grant of Option.

 

TANOX, INC., a Delaware corporation (the “Company”), hereby grants to
                 (the “Director”), an option pursuant to the Company’s 2000
Non-Employee Directors’ Stock Option Plan (the “Plan”) to purchase an aggregate
of                  shares of Common Stock, $.01 par value per share, of the
Company (“Common Stock”) at a price of $                 per share, purchasable
as set forth in and subject to the terms and conditions of this option and the
Plan. A copy of the Plan is attached hereto and is hereby incorporated by
reference herein. The date of grant of this option is hereinafter referred to as
the “Grant Date.”

 

2. Exercise of Option.

 

(a) Except as otherwise provided herein, this option is exercisable for the
first time with respect to 1/36th of the shares initially covered hereby on each
monthly anniversary date of the Grant Date, such that the option shall be
exercisable in full three years after the Grant Date. To the extent not
exercised, installments shall be cumulative and shall be exercisable in whole or
in part; provided that no partial exercise of the option shall be for less than
10 whole shares.

 

This option shall become fully exercisable, irrespective of the limitations set
forth above, provided that the Director has been in Continuous Service since the
Grant Date, upon the Director being removed from the Board of Directors
following a Change in Control. This option may not be exercised at any time
after the tenth anniversary of the Grant Date.

 

(b) Subject to the conditions hereof, this option shall be exercisable by the
Director contacting the Company’s designated stock option administration
representative, specifying the number of shares to be purchased and the exercise
price to be paid therefor and accompanied by payment of the exercise price in
verifiable funds or as otherwise provided for in the Plan.

 

(c) A “Change in Control” shall be deemed to have occurred as of the date that
one or more of the following occurs:

 

(i) Individuals who, as of the date hereof, constitute the entire Board of
Directors of the Company (“Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the then Incumbent Directors shall be considered as
though such individual was an Incumbent Director, but excluding, for this
purpose any such individual whose initial assumption of office occurs as a
result of either an actual or



--------------------------------------------------------------------------------

threatened election contest, as such terms are used in Rule 14a-11 under the
Securities Exchange Act of 1934, as amended (“Exchange Act”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person (as
defined below) other than the Board;

 

(ii) The stockholders of the Company shall approve (A) any merger, consolidation
or recapitalization of the Company (or, if the capital stock of the Company is
affected, any subsidiary of the Company), or any sale, lease, or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
(each of the foregoing being an “Acquisition Transaction”) where (1) the
stockholders of the Company immediately prior to such Acquisition Transaction
would not immediately after such Acquisition Transaction beneficially own,
directly or indirectly, shares or other ownership interests representing in the
aggregate fifty one percent (51%) or more of (a) the then outstanding common
stock or other equity interests of the corporation or other entity surviving or
resulting from such merger, consolidation or recapitalization or acquiring such
assets of the Company, as the case may be (the “Surviving Entity”) (or of its
ultimate parent corporation or other entity, if any), and (b) the Combined
Voting Power of the then outstanding Voting Securities of the Surviving Entity
(or of its ultimate parent corporation or other entity, if any) or (2) the
Incumbent Directors at the time of the initial approval of such Acquisition
Transaction would not immediately after such Acquisition Transaction constitute
a majority of the Board of Directors, or similar managing group, of the
Surviving Entity (or of its ultimate parent corporation or other entity, if
any), or (B) any plan or proposal for the liquidation or dissolution of the
Company; or

 

(iii) Any Person other than Nancy T. Chang or Tse Wen Chang shall be or become
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of securities of the Company representing in the
aggregate more than forty percent (40%) of either (A) the then outstanding
shares of common stock of the Company (“Common Stock”) or (B) the Combined
Voting Power of all then outstanding Voting Securities of the Company; provided,
however, that notwithstanding the foregoing, a Change in Control shall not be
deemed to have occurred for purposes of this Subsection (iii):

 

(1) Solely as a result of an acquisition of securities by the Company which, by
reducing the number of Common Stock or other Voting Securities outstanding,
increases (a) the proportionate number of Common Stock beneficially owned by any
Person to more than forty percent (40%) of the Common Stock then outstanding, or
(b) the proportionate voting power represented by the Voting Securities
beneficially owned by any Person to more than forty percent (40%) of the
Combined Voting Power of all then outstanding Voting Securities; or

 

(2) Solely as a result of an acquisition of securities directly from the Company
except for any conversion of a security that was not acquired directly from the
Company,

 

(3) provided, further, that if any Person referred to in paragraph (1) or (2) of
this Subsection (iii) shall thereafter become the beneficial owner of any
additional Common Stock or other Voting Securities of the Company (other than
pursuant to a stock split, stock dividend or similar transaction), then a Change
in Control shall be deemed to have occurred for purposes of this Subsection
(iii).

 

2



--------------------------------------------------------------------------------

(iv) For purposes of this Section (c):

 

(1) “Affiliate” shall mean, as to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person, within the
meaning of such terms as used in Rule 405 under the Securities Act of 1933, as
amended (“Securities Act”), or any successor rule.

 

(2) “Combined Voting Power” shall mean the aggregate votes entitled to be cast
generally in the election of the Board of Directors, or similar managing group,
of a corporation or other entity by holders of then outstanding Voting
Securities of such corporation or other entity.

 

(3) “Person” shall mean any individual, entity (including, without limitation,
any corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person shall
not include the Company, any of its subsidiaries, any employee benefit plan of
the Company or any of its majority-owned subsidiaries or any entity organized,
appointed or established by the Company or such subsidiaries for or pursuant to
the terms of any such plan.

 

(4) “Voting Securities” shall mean all securities of a corporation or other
entity having the right under ordinary circumstances to vote in an election of
the Board of Directors, or similar managing group, of such corporation or other
entity.

 

3. Delivery of Shares.

 

The Representative shall, upon receipt of the exercise price, together with all
applicable taxes and fees, and verification of funds for the number of shares
purchased and paid for, make prompt delivery of such shares to the Director,
provided that if any law or regulation requires the Representative or the
Company to take any action with respect to such shares before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to complete such action. No shares shall be issued and
delivered upon exercise of any option unless and until, in the opinion of
counsel for the Company, any applicable registration requirements of the
Securities Act, any applicable listing requirements of any national securities
exchange on which stock of the same class is then listed, and any other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been fully complied with.

 

4. Miscellaneous.

 

(a) Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Director.

 

(b) All notices under this Agreement shall be mailed or delivered by hand to the
parties at their respective addresses set forth beneath their names below or at
such other address as may be designated in writing by either of the parties to
one another.

 

3



--------------------------------------------------------------------------------

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.

 

Grant Date:   TANOX, INC. __________________   By:  

 

--------------------------------------------------------------------------------

    Title:   Vice President of Finance     Address:   10555 Stella Link        
Houston, Texas 77025

 

DIRECTOR’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

DIRECTOR

 

 

--------------------------------------------------------------------------------

Signature

 

4